Exhibit 10.10

 

KLX Energy Services Holdings, Inc.

1300 Corporate Center Way

Wellington, FL 33414

 

September 14, 2018

 

Mr. Thomas P. McCaffrey

Senior Vice President and Chief Financial Officer

1300 Corporate Center Way

Wellington, FL 33414

 

Re:         Terms of Employment

 

Dear Mr. McCaffrey:

 

This letter agreement confirms the terms and conditions of your employment with
KLX Energy Services Holdings, Inc. (the Company) as set forth below:

 

Start Date:  September 14, 2018.

 

Title and Reporting:  During the term of your employment with the Company, you
will serve as Senior Vice President and Chief Financial Officer of the Company
and its subsidiaries, and you will report directly to the Company’s Chief
Executive Officer.

 

Duties and Responsibilities:  You will have the duties and responsibilities that
are normally associated with the position described above.  In addition, you are
hereby expressly permitted to continue to serve as an employee, executive
officer, director or consultant of KLX Inc.

 

Cash Compensation:  During the period of your employment with the Company, the
Company will pay you a cash base salary at the annual rate of one dollar ($1) in
accordance with the usual payroll practices of the Company and subject to any
applicable withholdings and deductions.  In addition, during the period of your
employment with the Company, you may receive cash incentive compensation in the
discretion of the Compensation Committee of the Company’s Board of Directors
(the Committee), but you will not have any contractual entitlement to receive
any such cash incentive compensation.

 

Incentive Equity:  Promptly following completion of the Company’s spin-off from
KLX Inc., the Company will grant you a restricted stock award on the common
stock of the Company pursuant to the Company’s Long-Term Incentive Plan (the
LTIP) (i) representing three percent (3%) of the Company’s common stock on a
fully diluted basis as of the effective date of the Company’s spin-off from KLX
Inc., (ii) to become vested in four (4) equal annual installments on each of the
first four (4) anniversaries of the effective date of the Company’s spin-off
from KLX Inc., subject to your continued employment or other service with the
Company on each applicable vesting date (and subject to the following clause
(iii)), (iii) to become fully vested (A) upon an involuntary termination of your
employment by the Company, (B) upon your death or “Disability” (as defined in
the LTIP), (C) upon your voluntary retirement from the Company, subject to the
consent of the Committee, or (D) upon the occurrence of a “Change in Control”
(as defined in the LTIP) of the Company, and (iv) to be subject to such other
terms and conditions as are set forth in the form of restricted stock award
agreement as set forth on Exhibit A hereto.  You will also be considered to
receive additional equity or other long-term incentive awards from the Company
in the future.  The level of such participation, if any, will be determined in
the sole discretion of the Company’s Board of Directors (or the Committee) from
time to time.

 







--------------------------------------------------------------------------------

 



 

Monthly Automobile Allowance:  During the period of your employment with the
Company, you will receive either an automobile owned or leased by the Company or
a monthly automobile allowance, as reasonably determined by the Company, which
automobile or allowance will be at least equivalent (i.e., the same make and
model, or equivalent value thereof) to that which KLX Inc. is currently
providing to you.  To the extent that the Company elects to provide a monthly
automobile allowance, such allowance will be paid in accordance with Company
policy, but in any event, no later than on a monthly basis in arrears.

 

Employee Benefits, Vacation and Business Expenses:  Except to the extent
equivalent benefits are provided by KLX Inc. or its successors or affiliates,
during the period of your employment with the Company:  (i) you will be eligible
to participate in all health, welfare, life insurance and retirement plans of
the Company, and reimbursement of financial and estate planning costs and
expenses, and (ii) you will be entitled to all rights and benefits pursuant to
the Company’s travel policy, including, without limitation, personal and
business use of the Company’s corporate aircraft.  You also will be entitled to
annual paid time off in accordance with the Company’s policy on accrual and use
generally applicable to employees of the Company from time to time; provided
that your prior employment and service with each of B/E Aerospace, Inc. and KLX
Inc. will be taken into account with respect to your annual paid time off
entitlement.  Finally, upon presentation of reasonable substantiation and
documentation, you will be reimbursed for all out-of-pocket business expenses
incurred and paid by you during your employment with the Company and in
connection with the performance of your duties hereunder in accordance with
Company policy.

 

Indemnification; Directors’ and Officers’ Liability Insurance:  Both during and
after the period of your service with the Company, regardless of the reason for
termination, the Company hereby agrees to indemnify you and hold you harmless to
the maximum extent permitted by applicable law against and in respect of any and
all actions, suits, proceedings, investigations, claims, demands, judgments,
costs, expenses (including reasonable attorney’s fees), losses, and damages
resulting from your performance of your duties and obligations with the Company
hereunder.  The Company will advance to you as incurred any costs and expenses
(including attorney’s fees) incurred in the defense of any such action, suit,
proceeding or investigation, subject to any limitation pursuant to applicable
law.  The Company will cover you under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the term of
your service with the Company in the same amount and to the same extent as the
Company covers its other active officers and directors.  The foregoing
obligations will survive the termination of your service with the Company.

 

Proprietary Rights Agreement; Code of Conduct:  Contemporaneously with the
execution of this letter agreement, you will enter into the Proprietary Rights
Agreement regarding certain obligations relating to business, confidential
and/or proprietary information of the Company in the form attached as Exhibit B
hereto.  You also acknowledge and agree that, during the period of your
employment with the Company and thereafter, as applicable, you will be subject
to the Company’s Code of Conduct and other employment policies, as may be
amended from time to time.

 

At-Will Employment:  Your employment with the Company will be “at-will.”  You
may resign at any time with or without notice for any (or no) reason.  The
Company may terminate your employment at any time, upon at least twelve (12)
months’ prior written notice, for any (or no) reason.  You will not have any
contractual right to severance benefits in connection with any termination of
your employment with the Company, except for the accelerated vesting of the
incentive equity award contemplated in this letter agreement, or except as may
be otherwise provided in any severance plan or policy generally applying to
employees of the Company, or as may be otherwise determined by the Committee in
its sole discretion.

 





2

--------------------------------------------------------------------------------

 



 

Governing Law:  This letter agreement will be governed by, and construed under
and in accordance with, the internal laws of the State of Florida, without
regard to the choice of law principles thereof, except that all matters related
to the LTIP and any equity awards granted thereunder, will be governed by the
internal laws of the State of Delaware, without regard to the choice of law
principles thereof.

 

Entire Agreement:  This letter agreement constitutes the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or
oral.  This letter agreement may be amended or modified only by a written
instrument executed by you and the Company.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



3

--------------------------------------------------------------------------------

 



 

 

Very truly yours,

 

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Amin J. Khoury

 

 

Name: Amin J. Khoury

 

 

Title: Chairman, CEO and President

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my employment with the Company, and I hereby confirm
my agreement to the same.

 

 

Dated:  September 14, 2018

/s/ Thomas P. McCaffrey

 

Thomas P. McCaffrey

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

RESTRICTED STOCK AWARD AGREEMENT

 

 



A-1

--------------------------------------------------------------------------------

 



 

KLX ENERGY SERVICES HOLDINGS, INC. LONG‑TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made effective
as of [], 2018 (the “Date of Grant”) by KLX Energy Services Holdings, Inc., a
Delaware corporation (the “Company”), for the benefit of Thomas P. McCaffrey
(the “Participant”).  Capitalized terms not otherwise defined herein shall have
the same meanings as in the KLX Energy Services Holdings, Inc. Long‑Term
Incentive Plan (the “Plan”).

WHEREAS, the Company desires to grant the Restricted Stock provided for herein
to the Participant pursuant to the Plan and the terms and conditions set forth
herein;

NOW THEREFORE, the Restricted Stock is hereby granted, subject to the following
terms and conditions:

1.            Grant of the Award.  Subject to the provisions of this Award
Agreement and the Plan, the Company hereby grants to the Participant, an
aggregate of <# Shares>1 restricted shares of Common Stock (the “Restricted
Stock”), subject to adjustment as set forth in the Plan.

2.            Incorporation of Plan.  The Company has previously provided the
Participant with a copy of the Plan.  This Award Agreement and the Restricted
Stock shall be subject to the Plan, the terms of which are incorporated herein
by reference, and in the event of any conflict or inconsistency between the Plan
and this Award Agreement, the Plan shall govern.  Defined terms used herein
without definition shall have the meanings ascribed thereto in the Plan.

3.            Vesting Schedule.  Unless previously vested or canceled in
accordance with the provisions of the Plan or this Award Agreement, subject to
the Participant’s continued employment or other service with the Company or its
subsidiaries on each applicable vesting date (except as otherwise provided
herein), one fourth (1/4th) of the shares of Restricted Stock shall vest on each
of the first, second, third and fourth anniversaries of the Date of Grant and
shall no longer be subject to cancellation pursuant to Section 4 or the transfer
restrictions set forth in Section 5.

4.            Accelerated Vesting.  Subject to the following sentence and
consistent with the terms and conditions set forth in the Incentive Equity
provision of that certain employment letter, by and between the Participant and
the Company, dated as of [], 2018 (the “Employment Letter”), if, prior to the
vesting of all shares of Restricted Stock hereunder, (A) the Participant’s
service with the Company is:  (i) involuntarily terminated by the Company for
any reason, (ii) voluntarily terminated by the Participant due to the
Participant’s retirement from the Company, with the express consent of the
Committee, (iii) terminated due to death or Disability or (B) a Change in
Control occurs while the Participant remains in the continued service of the
Company, then, in each case, all of the unvested shares of Restricted Stock
shall vest immediately as of the date of such termination or Change in Control,
as applicable, and shall no longer be subject to cancellation or the transfer
restrictions set forth in Section 5.  The Participant and the Company agree to
sign a mutual waiver and release of claims agreement, effective as of the date
of termination, as a condition to the accelerated vesting of all then-unvested
shares of the Participant’s Restricted Stock described in Section 4(A),
substantially in the form attached hereto as Exhibit A (the “Mutual Waiver and
Separation Agreement”).  For the avoidance of doubt, in the event that the
Participant becomes a consultant or director of the Company following
termination of the Participant’s employment with the Company, no termination of
service shall be deemed to occur for purposes of the continued vesting of the
Restricted Stock hereunder until such time as the Participant is no longer an
employee, a consultant or a director of the Company.

--------------------------------------------------------------------------------

1          Number of restricted shares to represent three percent (3%) of the
Company’s common stock on a fully diluted basis as of the effective date of the
Company’s spin-off from KLX Inc.





 

--------------------------------------------------------------------------------

 



 

5.            Nontransferability of Restricted Stock.  Unless otherwise
determined by the Committee, the Restricted Stock may not be transferred,
pledged, alienated, assigned or otherwise attorned other than by last will and
testament or by the laws of descent and distribution or pursuant to a domestic
relations order, as the case may be; provided, however, that the Committee may,
subject to such terms and conditions as it shall specify, permit the transfer of
the Restricted Stock, including, without limitation, for no consideration to a
charitable institution or a Permitted Transferee.  Any shares of Restricted
Stock transferred to a charitable institution may not be further transferable
without the Committee’s approval and any shares of Restricted Stock transferred
to a Permitted Transferee shall be further transferable only by last will and
testament or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee of the Participant.

6.            Rights as a Stockholder.  The Participant shall have, with respect
to the Restricted Stock, all the rights of a stockholder of the Company,
including, if applicable, the right to vote the Restricted Stock and to receive
any dividends or other distributions, subject to the restrictions set forth in
the Plan and this Award Agreement.

7.            Dividends and Distributions.  Any cash, Common Stock or other
securities of the Company or other consideration received by the Participant as
a result of a distribution to holders of Restricted Stock or as a dividend on
the Restricted Stock shall be subject to the same restrictions as the Restricted
Stock, and all references to Restricted Stock hereunder shall be deemed to
include such cash, Common Stock or other securities or consideration.

8.            Legend on Certificates.  The Committee may cause a legend or
legends to be put on certificates representing the Common Stock underlying the
Restricted Stock to make appropriate reference to such restrictions as the
Committee may deem advisable under the Plan or as may be required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any exchange that lists the Common Stock, and any applicable federal or state
laws.

9.            Conditions to Delivery of Common Stock Certificates.  The Company
shall not be required to deliver any certificate or certificates for shares of
Common Stock pursuant to this Agreement prior to fulfillment of all of the
following conditions:

(a)          The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee determines to be necessary or
advisable; and

(b)          The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.

10.          Physical Custody.  The Restricted Stock may be issued in
certificate form or electronically in “book entry”.  The Secretary of the
Company or such other representative as the Committee may appoint shall retain
physical custody of each certificate representing Restricted Stock until all of
the restrictions imposed under this Award Agreement with respect to the shares
evidenced by such certificate expire or are removed.  In no event shall the
Participant retain physical custody of any certificates representing unvested
Restricted Stock assigned to the Participant.

11.          No Entitlements.

(a)          No Right to Continued Service.  This award is not an employment or
other service agreement, and nothing in this Award Agreement or the Plan shall
(i) alter the Participant’s status as an “at‑will” employee of the Company,
(ii) be construed as guaranteeing the Participant’s service with the Company or
as giving the Participant any right to continue in the service of the Company
during any period





 

--------------------------------------------------------------------------------

 



 

or (iii) be construed as giving the Participant any right to be reemployed by
the Company following any termination of service.

(b)          No Right to Future Awards.  This award of Restricted Stock and all
other equity‑based awards under the Plan are discretionary.  This award does not
confer on the Participant any right or entitlement to receive another award of
Restricted Stock or any other equity‑based award at any time in the future or in
respect of any future period, except as otherwise may be provided in the
discretion of the Committee.

(c)          No Effect on Future Compensation.  The Company has made this award
of Restricted Stock to the Participant in its sole discretion.  This award does
not confer on the Participant any right or entitlement to receive compensation
in any specific amount for any future fiscal year, and does not diminish in any
way the Company’s discretion to determine the amount, if any, of the
Participant’s compensation.  In addition, this award of Restricted Stock will
not be taken into account in determining any other service‑related rights the
Participant may have, such as rights to any pension pay.

12.          Taxes and Withholding.  No later than the date as of which an
amount with respect to the Restricted Stock first becomes includable in the
gross income of the Participant for applicable income tax purposes, appropriate
arrangements satisfactory to the Committee must be made regarding payment of any
federal, state or local taxes of any kind required by law to be withheld with
respect to such amount.  Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in Common Stock, including
Common Stock that is part of the award that gives rise to the withholding
requirement.  The obligations of the Company to deliver the certificates for
shares of Common Stock under this Award Agreement shall be conditional upon such
payment or arrangements and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant, including, without limitation, by withholding shares of
Common Stock to be delivered upon vesting.

13.          Section 83(b) Election.  If, within 30 days following the Date of
Grant, the Participant makes an election under Section 83(b) of the Code, or any
successor section thereto, to be taxed with respect to all or any portion of the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Participant would otherwise be taxable
under Section 83(a) of the Code, the Committee may require the Participant to
deliver a copy of such election to the Company immediately after filing such
election with the Internal Revenue Service.

14.          Securities Laws.  In connection with the grant or vesting of the
Restricted Stock, the Committee may require such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Award Agreement.

15.          General Provisions.

(a)          Notices.  Any notice necessary under this Award Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the other.
Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.

(b)          Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Award Agreement.





 

--------------------------------------------------------------------------------

 



 

(c)          Entire Agreement.  This Award Agreement, the Employment Letter, the
Mutual Waiver and Separation Agreement and the Plan constitute the entire
agreement with regard to the subject matter hereof.  They supersede all other
agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.

(d)          Amendments.  The Board or the Committee shall have the power to
alter, amend, modify or terminate the Plan or this Award Agreement at any time;
provided,  however, that no such termination, amendment or modification may
adversely affect the Participant’s rights under this Award Agreement without the
Participant’s consent.  Any amendment, modification or termination shall, upon
adoption, become and be binding on all persons affected thereby without
requirement for consent or other action with respect thereto by any such person.

(e)          Successor.  Except as otherwise provided herein, this Award
Agreement shall be binding upon and shall inure to the benefit of any successor
or successors of the Company, and to any Permitted Transferee pursuant to
Section 5.

(f)           Choice of Law.  Except as to matters of federal law, this Award
Agreement and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).

[Remainder of Page Intentionally Left Blank]

 





 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company has executed this Award Agreement as of the date
first written above.

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Thomas P. McCaffrey

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT A

Form of Mutual Waiver Agreement

SEPARATION AGREEMENT AND MUTUAL RELEASE

This Separation Agreement and Mutual Release (the “Agreement”), is made as of
______ __, 20___, by and between KLX Energy Services Holdings, Inc., a Delaware
corporation (the “Company”) and Thomas P. McCaffrey (“Employee”), for the
purpose of memorializing the terms and conditions of the Employee’s departure
from the Company’s employment.

Now, therefore, in consideration of the sum of one dollar ($1.00) and the mutual
promises, agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
(the “Settlement Consideration”), the parties hereto, intending to be legally
bound, hereby agree as follows:

1.            Termination; Employment Letter.  Effective _________, 20__,
Employee’s employment with the Company was terminated.  Upon Employee’s
termination, Employee and the Company shall each have those respective surviving
rights, obligations and liabilities described in that certain Employment Letter,
dated as of [], by and between Employee and the Company (the “Employment
Letter”) and that certain Restricted Stock Award Agreement, dated as of [], by
and between Employee and the Company (the “Restricted Stock Agreement”).

 

2.            Non-Released Claims.

 

(a)          Employee Non-Released Claims.  It is explicitly agreed, understood
and intended that the general release of claims provided for in this Agreement
shall not include or constitute a waiver of the Company’s, its agent,
representative or designee’s obligations to Employee (i) that are specified in
the Employment Letter as surviving the termination of Employee’s employment,
(ii) that arise out of or from respondeat superior principles, (iii) for claims
for indemnification and defense under any organizational documents, agreement,
insurance policy, or at law or in equity concerning either the Company, its
subsidiaries, affiliates, directors, officers or employees, (iii) concerning any
deferred compensation plan, 401(k) plan, equity plan or retirement plan and (iv)
any claims not waivable under applicable law, collectively, the “Employee
Non-Released Company Claims”.

 

(b)          Company Non-Released Claims.  It is explicitly agreed, understood
and intended that the general release of claims provided for in this Agreement
shall not include or constitute a waiver of (i) the Employee’s obligations to
the Company concerning the Company’s confidential information and proprietary
rights that survive Employee’s termination of employment, including those
specified in that certain Proprietary Rights Agreement, dated as of [], 2018,
by and between Employee and the Company (the “Proprietary Rights Agreement”)
(ii) any claim of the Company for fraud based on willful and intentional acts or
omissions of Employee, other than those taken in good faith and in a manner that
Employee believed to be in or not opposed to the interests of the Company,
proximately causing a financial restatement by the Company and (iii) any claims
not waivable by the Company under applicable law, collectively, the “Company
Non-Released Employee Claims”.

 

3.            General Release in Favor of the Company:  Employee, for himself
and for his heirs, executors, administrators, trustees, legal representatives
and assigns (collectively, the “Releasers”), hereby forever releases and
discharges the Company, its Board of Directors, and any of its past, present, or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, attorneys, employees, employee
benefit and/or pension plans or funds (including qualified and non-qualified
plans or funds), successors and/or assigns and any of its or their past, present
or future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, attorneys, employees, employee
benefit and/or pension plans or funds (including qualified and non-qualified
plans or funds), successors and/or assigns (whether acting as agents for the
Company or in their individual capacities) (collectively, the “Releasees”) from
any and all claims, demands, causes of action, and liabilities of any kind
whatsoever (upon any legal or equitable theory, whether contractual, common-law,
statutory, federal, state, local, or otherwise), whether known or unknown, by
reason of any act, omission, transaction or occurrence which Releasers ever had,
now have or hereafter can, shall or may have against Releasees up to and
including the date of the execution of this Agreement, except for the Employee
Non-Released Company Claims.  Without limiting the generality of the foregoing,
Releasers hereby release and discharge Releasees from:





 

--------------------------------------------------------------------------------

 



 

(a)          any and all claims for backpay, frontpay, minimum wages, overtime
compensation, bonus payments, benefits, reimbursement for expenses, or
compensation of any kind (or the value thereof), and/or for liquidated damages
or punitive damages (under any applicable statute or at common law);

(b)          any and all claims, relating to Employee’s employment by the
Company, the terms and conditions of such employment, employee benefits related
to Employee’s employment, the termination of Employee’s employment, and/or any
of the events relating directly or indirectly to or surrounding such
termination;

(c)          any and all claims of discrimination, harassment, whistle blowing
or retaliation in employment (whether based on federal, state or local law,
statutory or decisional), including without limitation, all claims under the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, 42 USC §§ 1981-86, as amended,
the Equal Pay Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Florida Civil Rights Act
of 1992, the Florida Whistle-Blower Law (Fla. Stat. § 448.101 et seq.), the
Florida Equal Pay Act, and waivable rights under the Florida Constitution;

(d)          any and all claims under any contract, whether express or implied;

(e)          any and all claims for unintentional or intentional torts, for
emotional distress and for pain and suffering;

(f)           any and all claims for violation of any statutory or
administrative rules, regulations or codes;

(g)          any and all claims for attorneys’ fees, costs, disbursements,
wages, bonuses, benefits, vacation and/or the like;

which Releasers ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this Agreement, except for the
Employee Non-Released Company Claims.

4.            General Release in Favor of Employee.  The Releasees, and each of
them, hereby release Releasers, and each of them, from all claims or causes of
action whatsoever, known or unknown, including any and all claims of the common
law of the State of Florida, including but not limited to breach of contract
(whether written or oral), promissory estoppel, defamation, unjust enrichment,
or claims for attorneys’ fees and costs and all claims which were alleged or
could have been alleged against the Employee which arose from the beginning of
the world to the date of this Agreement, except for the Company Non-Released
Employee Claims.

5.            Reserved.

6.            Covenants not to Sue.

(a)          Employee Covenant not to Sue.  Employee represents and warrants
that to date, he has not filed any lawsuit, action, complaint or charge of any
kind with any federal, state, or county court or administrative or public agency
against the Company or any other Releasee.  Without in any way limiting the
generality of the foregoing, Employee hereby covenants not to sue or to assert,
prosecute, or maintain, directly or indirectly, in any form, any claim or cause
of action against any person or entity being released pursuant to this Agreement
with respect to any matter, cause, omission, act, or thing whatsoever, occurring
in whole or in part on or at any time prior to the date of this Agreement,
except for the Employee Non-Released Company Claims.  Employee agrees that he
will not seek or accept any award or settlement from any source or proceeding
with respect to any claim or right waived in this Agreement.

(b)          Company Covenant not to Sue.  The Company represents and warrants
that to date, it has not filed any lawsuit, action, complaint or charge of any
kind with any federal, state, or county court or administrative or public agency
against Employee or any other Releaser.  Without in any way limiting the
generality of the foregoing, the Company hereby covenants not to sue or to
assert, prosecute, or maintain, directly or indirectly, in any form, any claim
or cause of action against any person or entity being released pursuant to this
Agreement with respect to any matter, cause, omission, act, or thing whatsoever,
occurring in whole or in part on or at any time





 

--------------------------------------------------------------------------------

 



 

prior to the date of this Agreement, except for the Company Non-Released
Employee Claims.  The Company agrees that it will not seek or accept any award
or settlement from any source or proceeding with respect to any claim or right
waived in this Agreement.

7.            No Admission.  The making of this Agreement is not intended, and
shall not be construed, as an admission that the Company or any of the
Releasees, has violated any federal, state or local law (statutory or
decisional), ordinance or regulation, breached any contract or committed any
wrongdoing whatsoever.

8.            Effectiveness.  This Agreement shall not become effective until
the eighth day following Employee’s signing of this Agreement (“Effective Date”)
and Employee may at any time prior to the Effective Date revoke this Agreement
by giving notice in writing of such revocation to:

KLX Energy Services Holdings, Inc.

1300 Corporate Center Way,

Wellington, FL 33414

Attn: General Counsel

 

In the event that Employee revokes this Agreement prior to the eighth day after
his execution thereof, this Agreement, and the promises contained herein, shall
automatically be deemed null and void.

9.            Employee Acknowledgement.  Employee acknowledges that he has been
advised in writing to consult with an attorney before signing this Agreement,
and that Employee has been afforded the opportunity to consider the terms of
this Agreement for twenty-one (21) days prior to its execution.  Employee
further acknowledges that he has read this Agreement in its entirety, that he
fully understands all of its terms and their significance, that he has signed it
voluntarily and of Employee’s own free will, and that Employee intends to abide
by its provisions without exception.

10.          Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect, however, the remaining provisions shall be
enforced to the maximum extent possible.

11.          Entire Agreement.  This Agreement, the Restricted Stock Agreement,
the Proprietary Rights Agreement and the Employment Letter, taken together,
constitute the complete understanding between the parties and supersedes all
such prior agreements between the parties and may not be changed
orally.  Employee acknowledges that neither the Company nor any representative
of the Company has made any representation or promises to Employee other than as
set forth herein or therein.  No other promises or agreements shall be binding
unless in writing and signed by the parties.

12.          General Provisions.

(a)          Governing Law; Jurisdiction; Venue.  This Agreement shall be
enforced, governed and interpreted by the laws of the State of Florida without
regard to Florida’s conflict of laws principles. Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled in a court of competent jurisdiction in the State of Florida in Palm
Beach County.  Each party consents to the jurisdiction of such Florida court in
any such civil action or legal proceeding and waives any objection to the laying
of venue in such Florida court.

(b)          Prevailing Party.  In the event of any litigation, dispute or
contest arising from a breach of this Agreement, the prevailing party shall be
entitled to recover from the non-prevailing party all reasonable costs incurred
in connection with such litigation, dispute or contest, including without
limitation, reasonable attorneys’ fees, disbursement and costs, and experts’
fees and costs.

(c)          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument.

(d)          Binding Effect.  This Agreement is binding upon, and shall inure to
the benefit of, the parties, the Releasers and the Releasees and their
respective heirs, executors, administrators, successors and assigns.





 

--------------------------------------------------------------------------------

 



 

(e)          Interpretation.  Should any provision of this Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement shall not apply a presumption that the
provisions hereof shall be more strictly construed against one party who
prepared the Agreement, it being agreed that all parties have participated in
the preparation of all provisions of this Agreement.

(f)           Defense of Trade Secrets Act.  Notwithstanding anything to the
contrary in this Agreement or otherwise, Employee understands and acknowledges
that the Company has informed Employee that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for (i)
the disclosure of a trade secret that is made in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law or (ii) the disclosure
of a trade secret that is made in a complaint or other document filed in a
lawsuit or other proceeding if such filing is made under seal.  Additionally,
notwithstanding anything to the contrary in this Agreement or otherwise,
Employee understands and acknowledges that the Company has informed Employee
that an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to a court
order.

(g)          Whistleblowing.  Nothing in this Agreement or any other agreement
between Employee and the Company shall be interpreted to limit or interfere with
Employee’s right to report good faith suspected violations of law to applicable
government agencies, including the Equal Employment Opportunity Commission,
National Labor Relation Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other applicable
federal, state or local governmental agency, in accordance with the provisions
of any “whistleblower” or similar provisions of local, state or federal law. 
Employee may report such suspected violations of law, even if such action would
require Employee to share the Company’s proprietary information or trade secrets
with the government agency, provided that any such information is protected to
the maximum extent permissible and any such information constituting trade
secrets is filed only under seal in connection with any court proceeding. 
Lastly, nothing in this Agreement or any other agreement between Employee and
the Company will be interpreted to prohibit Employee from collecting any
financial incentives in connection with making such reports or require Employee
to notify or obtain approval by the Company prior to making such reports to a
government agency.

 

[Signature Page Follows]

 





 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Separation Agreement and Mutual Release as of the date first written above.

 

 

 

 

 

 

 

    

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Thomas P. McCaffrey

 

 

 

 

PRINT NAME:

 

 

 

 

 

TITLE:

STATE OF FLORIDA

)

 

 

 

 

 

) ss.

 

 

 

 

COUNTY OF ___________

)

 

 

 

I HEREBY CERTIFY, that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared Thomas
P. McCaffrey, to me known to be the person described in and who executed the
foregoing instrument, and acknowledged to and before me that he/she executed the
same.  This individual is personally known to me or has produced a
______________________ as identification and did take an oath.

 

 

SWORN TO AND SUBSCRIBED before me this _____ day of _________, 20__.

 

 

 

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:





 

--------------------------------------------------------------------------------

 



 

EXHIBIT B

 

PROPRIETARY RIGHTS AGREEMENT

 





 

--------------------------------------------------------------------------------

 



 

KLX ENERGY SERVICES HOLDINGS, INC. PROPRIETARY RIGHTS AGREEMENT

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to KLX Energy Services Holdings, Inc. and/or any of
its subsidiaries or affiliated businesses (collectively, the “Company”) during
my employment, consultancy, and/or tenure as an independent contractor with the
Company and thereafter.  I recognize that the Company is engaged in a continuous
program of research, development and production respecting its business, present
and future.  As part of my employment, consultancy, and/or tenure as an
independent contractor with the Company, I have certain obligations relating to
business, confidential and/or proprietary information of the Company.

I acknowledge and agree that:

1.            Agreement and Effective Date

This Agreement shall be effective on, the first day of my employment,
consultancy, and/or tenure as an independent contractor with the Company and
shall continue in effect throughout my employment, consultancy, and/or tenure as
an independent contractor (the “Agreement Period”). As an inducement to, and in
consideration of, my acceptance and/or continuation of employment, consultancy,
and/or tenure as an independent contractor with the Company, and the Company’s
compensating me for services and extending to me certain other benefits of a
compensatory nature, but without any obligation on the Company’s part to
continue such employment, compensation or benefits for any specified period
whatsoever, I agree to protect, safeguard and maintain the integrity and
confidentiality of the Company’s valuable assets and legitimate business
interests in accordance with the terms and conditions set forth in this
Agreement.

2.           Confidentiality

2.1.         Permitted Use.  I will maintain in confidence and will not disclose
or use, either during or after the Agreement Period, any “Proprietary
Information”, whether or not in written form, except to the extent required to
perform my duties on behalf of the Company.

2.2.         Definition of Proprietary Information.  As used in this Agreement,
Proprietary Information means all of the following materials and information
that I use, receive, have access to, conceive or develop or have used, received,
conceived or developed, in whole or in part, in connection with my employment,
consultancy and/or tenure as an independent contractor with the Company:

(i)           Written materials of the Company;

The names and information relating to customers and prospective customers of the
Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or





 

--------------------------------------------------------------------------------

 



 

services at any time, including contact persons, addresses and phone numbers,
their characteristics and preferences and types of services provided to or
received from those customers and prospective customers;

(ii)          The terms of various agreements between the Company and any third
parties, including without limitation, the terms of customer agreements, vendor
or supplier agreements, lease agreements, advertising agreements, fee
arrangements, terms of dealing and the like;

(iii)         Any data or database, trading algorithms or processes, or other
information compiled by the Company, including, but not limited to, customer
lists, customer information, information concerning the Company, or any business
in which the Company is engaged or contemplates becoming engaged, any company
with which the Company engages in business, any customer, prospective customer
or other person, firm or corporation to whom or which the Company has provided
goods or services or to whom or which any employee of the Company has provided
goods or services on behalf of the Company, or any compilation, analysis,
evaluation or report concerning or deriving from any data or database, or any
other information;

(iv)         All policies, procedures, strategies and techniques regarding the
services performed by the Company or regarding the training, marketing and sales
of the Company, either oral or written.  The Company’s internal corporate
policies and practices related to its services, price lists, fee arrangements
and terms of dealings with customers or potential customers or
vendors.  Information relating to formulas, records, research and development
data, trade secrets, processes, other methods of doing business, forecasts and
business and marketing plans;

(v)          Any other information, data, know-how or knowledge of a
confidential or proprietary nature observed, used, received, conceived or
developed by me in connection with my employment, consultancy, and/or tenure as
an independent contractor by the Company, including and not limited to the
Company’s methodologies, price strategies, price lists, costs and quantities
sold, financial and sales information, including, but not limited to, the
Company’s financial condition, business interests, initiatives, objectives,
plans or strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, funds or portfolio companies,





 

--------------------------------------------------------------------------------

 



 

including any “track record” or other financial performance information or
results;

(vi)         All other non-public information regarding the amount and nature of
the capital and assets owned or controlled by, or net worth of, the Company
and/or any of the Company’s shareholders, members, partners, employees or
investors; the investments made, directly or indirectly, by the Company
(including, but not limited to, any partnerships, corporations or other entities
in which the Company may invest and the assets which any of those entities
acquires); the expected or actual rates of return or holding periods of any
investment by the Company; the respective interest in any investment of any of
its shareholders, members, partners or investors or the manner in which those
interests are held; the identities of the other persons or entities who
participate in any investment made by the Company; and financial statements,
projections, budgets and market information;

(vii)        All discoveries, software (including, without limitation, both
source code and object code), models, drawings, photographs, specifications,
trademarks, formulas, patterns, devices, compilations and all other proprietary
know-how and technology, whether or not patentable or copyrightable, and all
copies and tangible embodiments of any of the foregoing, and that have been or
will be created for the Company by me, whether alone or with others;

(viii)       The Company’s inventions, products, research and development,
production processes, manufacturing and engineering processes, machines and
equipment, finances, customers, marketing, and production and future business
plans, information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

(ix)         “Trade Secrets”, which shall include, but not be limited to,
information regarding formulas, processes or methods that: (a) derive
independent economic value, actual or potential, from not being generally known
to or readily ascertainable by proper means, by other persons who can obtain
economic value from its disclosure or use; and (b) is the subject of reasonable
efforts by the Company to maintain its secrecy.  “Trade Secrets” shall also
include all other information or data that qualifies as a trade secret under
applicable law.





 

--------------------------------------------------------------------------------

 



 

3.           Trade Secrets

 

3.1.         Use and Return of Proprietary Information and Trade Secrets:

(i)           I agree that, upon termination of my employment (if applicable)
and/or tenure as an independent contractor with the Company for any reason
(regardless of whether or not the Company retains me as a consultant) or at any
other time upon the Company’s request, I shall return to Company, without
retaining any copies, all Proprietary Information and Trade Secrets, as well as
all other Company’s documents and other materials, which are in my possession
regardless of the form in which any such materials are kept;

(ii)          I acknowledge that all documents, in hard copy or electronic form,
received, created or used by me in connection with my employment, consultancy,
and/or tenure as an independent contractor with the Company are and will remain
the property of the Company.  I agree to return all such documents (including
all copies) promptly upon the termination of my employment, consultancy, and/or
tenure as an independent contractor, certify that no other documents remain, and
agree that, during or after my employment, consultancy, and/or tenure as an
independent contractor, I will not, under any circumstances, without the written
consent of the Company, disclose those documents to anyone outside the Company
or use those documents for any purpose other than the advancement of the
Company’s interests;

3.2.         Defense of Trade Secrets Act.  Notwithstanding anything to the
contrary, I understand and acknowledge that the Company has informed me that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for (i) the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding if such filing is made
under seal. Additionally, notwithstanding anything to the contrary, I understand
and acknowledge that the Company has informed me that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to a court order.

4.           No Conflicting Obligations

Except as otherwise set forth in the Employment Letter, my performance of this
Agreement does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by me prior to my
employment, consultancy, and/or tenure as an independent contractor with the
Company.  I will not disclose, induce, or permit the Company to, either directly
or indirectly, use, any confidential or





 

--------------------------------------------------------------------------------

 



 

proprietary information or material belonging to any previous employer or other
person or entity.  Except as otherwise set forth in the Employment Letter, I am
not a party to any other agreement that will interfere with my full compliance
with this Agreement.  I will not enter into any agreement, whether written or
oral, conflicting with the provisions of this Agreement.

5.           Whistleblowing

Nothing in this Agreement or any other agreement between you and the Company
shall be interpreted to limit or interfere with your right to report good faith
suspected violations of law to applicable government agencies, including the
Equal Employment Opportunity Commission, National Labor Relation Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other applicable federal, state or local governmental agency,
in accordance with the provisions of any “whistleblower” or similar provisions
of local, state or federal law.  You may report such suspected violations of
law, even if such action would require you to share the Company’s Proprietary
Information or Trade Secrets with the government agency, provided that any such
Proprietary Information is protected to the maximum extent permissible and any
such information constituting Trade Secrets is filed only under seal in
connection with any court proceeding.  Lastly, nothing in this Agreement or any
other agreement between you and the Company will be interpreted to prohibit you
from collecting any financial incentives in connection with making such reports
nor to require you to notify or obtain approval by the Company prior to making
such reports to a government agency.

6.            Survival

Notwithstanding the termination of the Agreement Period, this Agreement shall
survive such termination and continue in accordance with its terms and
conditions.  Unless provided otherwise in a written contract with the Company,
this Agreement does not in any way restrict my right or the right of the Company
to terminate my employment, consultancy, and/or tenure as an independent
contractor at any time, for any reason or for no reason.

7.            Specific Performance

A breach of any of the promises or agreements contained herein will result in
irreparable and continuing damage to the Company for which there will be no
adequate remedy at law, and the Company shall be entitled to injunctive relief
and/or a decree for specific performance, and such other relief as may be proper
(including monetary damages, if appropriate).

8.           Waiver

The waiver by the Company of a breach of any provision of this Agreement by me
will not operate or be construed as a waiver of any other or subsequent breach
by me.





 

--------------------------------------------------------------------------------

 



 

9.           Severability

If any part of this Agreement is found invalid or unenforceable, that part will
be amended to achieve as nearly as possible the same economic effect as the
original provision and the remainder of this Agreement will remain in full
force.

10.         Governing Law

This Agreement will be governed by and construed in accordance with the laws
(other than the conflict of laws rules) of the state of Florida.

11.         Entire Agreement

Except for the Employment Letter (and the exhibits thereto), this Agreement
constitutes the entire agreement between the parties relating to this subject
matter and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral, except for prior
proprietary rights agreements which shall for the period prior to the effective
date of this Agreement be deemed to be in addition to, and not in lieu of, this
Agreement for such prior period.  This Agreement may be amended or modified only
with the written consent of both me and the Company.  No oral waiver, amendment
or modification will be effective under any circumstances whatsoever.

12.          Assignment

This Agreement may be assigned by the Company.  I may not assign or delegate my
duties under this Agreement without the Company’s prior written approval.  This
Agreement shall be binding upon my hairs, successors and permitted assignees.

 





 

--------------------------------------------------------------------------------

 



 

Date:

 

    

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

 

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------